ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-387, concluding that SUSAN A. LOWDEN of HADDONFIELD, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.5(b) (failure to provide the rate or basis of the fee in writing to the client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete a course in law office management and provide proof of completion to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that SUSAN A. LOWDEN is hereby reprimanded; and it is further
ORDERED that within ninety days after the filing date of this Order, respondent shall complete a course in law office management and provide proof of her completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.